DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “to a nominal pressure under which pressure the balloon unfolds but does not begin to stretch” in lines 3-4 which appears to have grammatical issue.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the center” in line 5 which should read “the center of the balloon”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crocker et al. (US 5,645,560) in view of Pepper et al. (US 2014/0277062 A1) in view of Tilson et al. (US 2015/0141917 A1).
Regarding claim 1, Crocker discloses a balloon (balloon 50; fig. 6) for attachment to a distal portion of a medical catheter (while the embodiment of fig. 6 is being used, reference are made with respect to the catheter of figs. 1-4, which is understood to be attached to the proximal neck portion 54 of balloon 50; column 7, lines 53-57), the balloon comprising: a proximal section (see annotated fig. 6 below) configured, when 

    PNG
    media_image1.png
    523
    869
    media_image1.png
    Greyscale

 Crocker fails to explicitly disclose a configuration in which the first radial modulus is smaller than the second radial modulus, such that, when the balloon is inflated above a nominal pressure, the center portion adopts a tapered shape in which the first point has a first stretched diameter and the second point has a second stretched diameter, the first stretched diameter being larger than the second stretched diameter, wherein the center portion has a first thickness at the proximal end and a second thickness at the distal end, wherein the first thickness is less than the second thickness.
However, Crocker discloses that expansion limiting characteristics can be achieved by modifying the expansion properties of the balloon by differing wall thickness (columns 4-5, lines 66-67, 1-4). Thinner walls of the balloon expand to a second stretched diameter larger that the first stretched diameter (see for example, figs. 6-7). Thus, the radial modulus of sections of the balloon can be modified to achieve a desired expansion size of the balloon. Crocker further discloses that while focal zone 60 
Pepper teaches a medical balloon with a central portion (barrel section 102; fig. 1) that adopts a tapered shape in which the proximal end has a first stretched diameter and the distal end has a second stretched diameter, the first stretched diameter being larger than the second stretched diameter (fig. 1). The tapered distal end of the balloon may permit an occluded section of a body lumen to be expanded with a single balloon to a degree that might otherwise have required changing from a small fixed diameter balloon to a larger fixed diameter balloon ([0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon of Crocker to adopt a tapered shape from the first point to the second point when inflated above a nominal pressure by modifying a second thickness at the distal end to be greater than a first thickness at the proximal end in order to allow a single balloon to be navigated into an occluded section of a body lumen that might otherwise have required changing from a small fixed diameter balloon to a larger fixed diameter balloon.

However, Tilson teaches it was known in the art how to vary the thickness of a balloon in a stepped manner (fig. 3D) or alternatively in a linear manner (figs. 3B-3C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first thickness of modified Crocker to increase linearly over the length of the balloon to the second thickness in light of the teachings of Tilson. All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and a thickness increasing linearly could be used in combination with the balloon of modified Crocker to achieve the predictable result of expanding the thinner section of the balloon to a larger diameter, creating the overall tapered profile of the balloon of modified Crocker.
Regarding claim 6, modified Crocker fails to explicitly disclose wherein an initial successive thread is located at the first point and is formed from a material having a first elastic modulus, a final successive thread is located at the second point and is formed from a material having a second elastic modulus, and a medial successive thread is located between the initial successive thread and final successive thread, and is formed from a material having a third elastic modulus; wherein the first elastic modulus is smaller than the second elastic modulus and the third elastic modulus is larger than the first elastic modulus but smaller than the second elastic modulus.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tapered center portion of modified Crocker to be wrapped with a plurality of threads being formed from materials that decrease in elastic modulus from the proximal end of the balloon to the distal end of the balloon, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the tapered balloon as claimed has the properties predicted by the prior art, it would have been obvious to make the balloon as claimed.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crocker et al. (US 5,645,560) in view of Pepper et al. (US 2014/0277062 A1) in view of Tilson et al. (US 2015/0141917 A1), as applied to claim 1 above, and further in view of Simpson (US 2010/0010438 A1).

However, Crocker teaches that other inflation limiting structures can be provided in any of a variety of ways which will be well-understood by one of skill in the art. Such inflation limiting structures include expansion limiting bands or fibers i.e. “threads” spaced along the center portion of the balloon (column 4, lines 55-65). The expansion limiting bands may be mounted i.e. adhesively attached to the exterior surface of the balloon (column 5, lines 12-16). Crocker teaches that expansion limiting characteristics can also be achieved by modifying the expansion properties of the balloon by differing wall thickness (columns 4-5, lines 66-67, 1-4). Thinner walls of the balloon expand to a second stretched diameter larger that the first stretched diameter (see for example, figs. 6-7). One of ordinary skill in the art would further reduce that increasing the thickness of the expansion limiting bands would also increase the thickness of the balloon walls, thereby effecting the expansion properties of the balloon.
Simpson teaches a medical balloon with a variable diameter that is reinforced with at least two initial successive thread (fiber) located at a proximal end, at least two final successive thread located at a distal end, and at least two medical successive thread located between the initial successive thread (abstract; fig. 5D). At a tapered conical end of the balloon, the thread density increases as the diameter of the balloon decreases. In other words, the threads need to get thicker to maintain the reinforced strength per unit area of the balloon wall ([0006]). Simpson further teaches the threads may be helically wound ([0017]). One of ordinary skill in the art would understand that one can increase the density of fibers by either increasing their cross-section at a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tapered center portion of modified Crocker to be wrapped with a plurality of threads having a constant pitch wherein the cross-sectional area of the threads increases from the first point to the second point or alternatively modify the tapered center portion of modified Crocker to be wrapped with threads in a helix that increases in pitch between adjacent threads from the proximal end to the distal end in light of the teachings of Crocker and Simpson. All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of limiting expansion of the distal end of the balloon so that it inflates in a tapered profile.

Response to Arguments
Applicant's arguments filed 1/12/2021 have been fully considered but they are not persuasive. It is the examiner’s position that the balloon of Figure 6 of Crocker is inflated to a nominal pressure under which pressure in the balloon allows for unfolding but does not begin to stretch because the center portion of the balloon is not stretched to its final diameter, which would be similar to that shown in Figure 7. Accordingly, the balloon is not considered to stretch until the thin walled section of the balloon is stretched during further inflation.
For at least the foregoing reasons, the present application is not found in condition for allowance at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARAH A SIMPSON/Primary Examiner, Art Unit 3771